Citation Nr: 1131389	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-06 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for basal cell carcinoma, skin cancer, for the period from November 15, 1992, to April 30, 2007. 

2.  Entitlement to an initial evaluation in excess of 10 percent for basal cell carcinoma, skin cancer, on or after April 30, 2007. 



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran had active military service from January 1956 to November 1957.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted entitlement to service connection for basal cell carcinoma and assigned a noncompensable rating, effective from November 5, 1992.  The case was subsequently transferred to the jurisdiction of the RO in Phoenix, Arizona.

During the pendency of the appeal, a December 2009 rating decision increased the Veteran's evaluation for basal cell carcinoma, skin cancer, to 10 percent effective from April 30, 2007.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

A hearing was held on December 3, 2009, in Phoenix, Arizona, before the undersigned, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in April 2010 and December 2010.  That development was completed, and the case has since been returned for appellate review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Prior to August 30, 2002, the Veteran's basal cell carcinoma was not productive of moderate, disfiguring scars.  

3.  From August 30, 2002, to February 4, 2005, the Veteran's basal cell carcinoma was productive of two characteristics of disfigurement.

4.  From February 4, 2005, the Veteran's basal cell carcinoma was productive of four characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for basal carcinoma for the period prior to August 30, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7818-7800 (2001-2010).

2.  Resolving any reasonable doubt in the Veteran's favor, the criteria for an initial 30 disability rating for basal cell carcinoma for the period from August 30, 2002, to February 4, 2005, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7818-7800 (2002-2010).

3.  Resolving any reasonable doubt in the Veteran's favor, the criteria for an initial 50 disability rating for basal cell carcinoma have been met as of February 4, 2005. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7818-7800 (2002-2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for basal cell carcinoma.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for his basal cell carcinoma.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any other outstanding records that are relevant to his claim.

In addition, the Veteran was afforded VA examinations in February 2005, August 2009, July 2010, and January 2011.  The last two examinations were provided in compliance with the Board's remands.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2011 VA examination obtained in this case is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination and fully addresses the rating criteria that are relevant to rating the disability in this case. 

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran throughout the course of this appeal by providing him with a SOC and SSOCs, which informed him of the laws and regulations relevant to the Veteran's claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran's basal cell carcinoma is currently assigned a noncompensable evaluation prior to April 30, 2007, and a 10 percent disability evaluation effective from April 30, 2007, pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7818-7800.

The Board notes that VA issued new regulations for rating skin disabilities under 38 C.F.R. § 4.118, which became effective August 30, 2002.  However, the Board notes that consideration under the revised schedular criteria should not be undertaken before such criteria became effective.  The effective date rule contained in 38 U.S.C.A. § 5110(g) prevents the application of a later, liberalizing law to a claim prior to the effective date of the liberalizing law.  That is, in this case, for any date prior to August 30, 2002, neither the RO nor the Board could apply the revised rating schedule.

The Board also acknowledges that 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were recently amended again, effective from October 23, 2008.  However, as the Veteran's claim was received prior to October 23, 2008, and this amendment applies to applications for benefits received by VA on or after that date, these changes do not apply to the claim currently under consideration.

Prior to August 30, 2002, Diagnostic Code 7818 provided that new growths of malignant skin should be rated as scars, disfigurement, etc.  

Diagnostic Code 7800 provided that a noncompensable evaluation was assigned when there was a slight disfiguring scar of the head, face, or neck.  A 10 percent evaluation was contemplated when the scar was moderate and disfiguring, and a 30 percent disability evaluation was warranted for a severe scar, especially if producing a marked and unsightly deformity of the eyelids, lips, or auricles.  A 50 percent disability evaluation was assigned when there was a complete or exceptionally repugnant deformity of one side of the face or a marked or repugnant bilateral disfigurement.  

A note to Diagnostic Code 7800 provided that, when in addition to tissue loss and cicatrization, there is marked discoloration, color contrast, or the like, the 50 percent rating under Code 7800 may be increased to 80 percent, the 30 percent to 50 percent, and the 10 percent to 30 percent.  The most repugnant, disfiguring conditions, including scars and diseases of the skin, may be submitted for central office rating, with several unretouched photographs. 

As of August 30, 2002, Diagnostic Code 7818 provided that malignant skin neoplasms (other than malignant melanoma) should be rated as disfigurement of the head, face or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  

Diagnostic Code 7800 provided that a 10 percent disability evaluation for a scar of the head, face, or neck when there is one characteristic of disfigurement.  A 30 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with two or three characteristics of disfigurement.  A 50 percent evaluation was warranted when there was visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with four or five characteristics of disfigurement.  An 80 percent evaluation was warranted when there was visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with six or more characteristics of disfigurement.  

The eight characteristics of disfigurement for the purposes of evaluation under the version of 38 C.F.R.§ 4.118 in effect as of August 30, 2002, are: scar that is 5 or more inches (13 or more cm.) in length; a scar that is at least one-quarter (0.6 cm.) wide at widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; skin that is hypo- or hyper-pigmented in an area exceeding six square inches (36 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2008). The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation. See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (5) (2008). 





Factual Background and Analysis

In a September 1987 private treatment record, the examiner noted the Veteran had a history of skin cancer on his forehead twice.  It was noted he had rule to out basal cell cancer on the left side of his nose and his right cheek.  The Veteran had a biopsy of his right cheek, left nose, forehead, and upper back.  The left side of the nose had a four millimeter papule, and the right cheek had a five millimeter papule.  A private biopsy report dated in September 1987 found basal cell carcinoma on both the right cheek and left side of the nose. 

Follow-ups dated in April 1988 and October 1988 showed no signs of recurrence of basal cell carcinoma, but in a private treatment record dated in May 1998, the Veteran complained of lesions on his nose, left temple, and hand.  The diagnosis was actinic keratosis. 

In an October 1999 private treatment record, the examiner noted papules on the upper back measuring eight millimeters, the tip of his nose measuring four millimeters, and the forehead measuring six millimeters.  During a March 2000 follow-up appointment, the Veteran had biopsies on his forehead and upper back.  The pathology report indicated that he had basal cell carcinoma.  An April 2000 private treatment record also noted papules on the legs.  

In an April 2003 private treatment record, the Veteran underwent excision of basal cell carcinoma on the left ala.  The examiner noted a post operative size of 1 centimeter by 1.2 centimeters. 

During a February 2005 VA examination, the Veteran reported that he had had multiple skin growths treated by means of cryosurgery, conventional excisional surgery, and most recently, MOHS surgery on his nose.  He indicated that the procedures left a number of scars on his body.  Upon examination, the examiner noted a suspicious lesion on the Veteran's left cheek that could have represented a new skin cancer.  His left cheek lesion was biopsied, and the specimen was sent to surgical pathology for examination.  The examiner noted a number of scars on the nose and the torso, which included a two centimeter horizontal scar at the root of the nose, a one centimeter scar on the lower nose, a one centimeter, round, depigmented scar on the right upper chest, a one centimeter scar on the left cheek, two, one centimeter, flat, round, depigmented scars on the upper back; and, a one centimeter scar on the anterior right shoulder.  All scars appeared well-healed and asymptomatic, and they were not considered significantly disfiguring. 

A May 2007 private dermatology note indicated the Veteran underwent a biopsy by scalpel blade for lesions on the left nasal supratip and right nasal alar.  The Veteran refused reconstruction of the MOHS wounds.

In a December 2008 pathology report, it was noted the Veteran had a nine millimeter, irregular shave of skin and a seven millimeter irregular shave of skin.   In a January 2009 letter from a dermatologist, the Veteran was informed that he had basal cell carcinoma in biopsies from his back and left cheek with squamous proliferation on the right cheek.    

During an August 2009 VA examination, the examiner noted six scars.  The first scar was on the left side of the nose with a date of injury in November 2007.  There were no skin breakdowns over the scars and no reports of pain.  The maximum width was .9 centimeters, and maximum length was two centimeters.  The second scar was on the head, face, or neck, since November 2007 and had a maximum width of 1 centimeter and a maximum length of 2.5 centimeters.  The third scar was on the trunk, medial to the nipple, and was from surgery in December 2007.  The maximum width was .2 centimeters, and the maximum length was .2 centimeters.  The fourth scar was on the right upper back from surgery in November 2007.  The maximum width was 1.0 centimeters, and the maximum length was 1.2 centimeters.  The fifth scar was on the right cheek from surgery in November 2007 and measured .6 centimeters by .6 centimeters.  The sixth scar was on the left temple from December 2007 and had a maximum width of 1 centimeter and a maximum length of 1 centimeter.  All scars were found to be superficial and not painful with no signs of skin breakdown, inflammation, edema, or keloid formation.  The skin was not indurated or inflexible, and the scars had no other disabling effects.  The hypo- or hyperpigmented area was less than 6 square inches.  The examiner also noted that there were no significant effects on occupation or usual daily activities. 

During a December 2009 hearing, the Veteran testified that he had very bad itching of his nose.  He also reported he had lesions on the face, back, and mostly his nose.  He stated he could not go outside without wearing a hat, which did not bother him, and that his skin cancer does not otherwise affect his life. 

The Veteran reported complaints of an itchy nose with no findings of current lesions in VA progress notes dated from January 2010 to September 2010. 

During a July 2010 VA examination, the examiner noted three one-centimeter crusted erythematous papules on his right lateral leg with two near the knee and the other one on his ankle.  There were also several half centimeter papules on his forearms, and several excoriations on the left and right lower extremities.  The area involved was less than five percent of his total body.  No other lesions consistent with skin cancer were identified.  The examiner diagnosed actinic keratosis and excoriations and stated that the Veteran has had several diagnoses of basal cell carcinoma on the back, right cheek, and left and right nares per outside treatment records.  

During a January 2011 VA examination, the examiner noted six scars.  The first scar was on the left side of the Veteran's nose with a date of injury in November 2007.  There were no skin breakdowns over the scars and no reports of pain.  The maximum width was .9 centimeters, and the maximum length was 2 centimeters.  The second scar was on the head, face, or neck, since November 2007 and had a maximum width of 1 centimeter and a maximum length of 2.5 centimeters.  The third scar was on the trunk, medial to the nipple, and was from surgery in December 2007.  The maximum width was .2 centimeters, and the maximum length was .2 centimeters.  The fourth scar was on the right upper back from surgery in November 2007.  The maximum width was 1 centimeter, and the maximum length was 1.2 centimeters.  The fifth scar was on the right cheek from surgery in November 2007 and measured .6 centimeters by .6 centimeters.  The sixth scar was on the left temple from December 2007 and had a maximum width of 1centimeter and a maximum length of 1 centimeter.  All scars were found to be superficial and not painful with no signs of skin breakdown, inflammation, edema, or keloid formation.  The skin was not indurated or inflexible and had no other disabling effects.  The hypo- or hyperpigmented area was less than 6 square inches.   The examiner also noted that there were no significant effects on the Veteran's occupation or usual daily activities.  The examiner further reported that there was no cancer on any of the Veteran's scars, but indicated that they are manifestations of his service-connected basal cell carcinoma. 


Analysis

I.  Prior to August 30, 2002

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable evaluation prior to August 30, 2002.  The evidence does not know show that his skin cancer was manifested by a moderate, disfiguring scar of the head, neck or face.  The Board does note that the Veteran had biopsies on his right cheek, left nose, and forehead in 1989, and again on the forehead in October 1999.  However, there is no indication that those biopsies resulted in any disfigurement of the face.  

The Board has also considered other rating criteria related to scars, but finds that they are not applicable to the Veteran's service-connected basal cell carcinoma because the criteria apply to scars that cover an area far greater than the Veteran's affected areas.  Moreover, there was no evidence that he had poorly nourished, superficial scars with repeated ulceration or tender and painful superficial scars.  Likewise, there is no indication that the Veteran had limitation of function. See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2001).   Therefore, the claim for an initial compensable rating for skin cancer must be denied for the period prior to August 30, 2002.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  



II.  From August 30, 2002 to February 4, 2005

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial compensable evaluation for basal cell carcinoma for the period from August 30, 2002, to February 4, 2005.  Indeed, the Board finds that the criteria for the assignment of a 30 percent rating for the Veteran's service-connected skin cancer, but no higher, have been met during this time period.  

An October 1999 private treatment record indicated the Veteran had a biopsied papule measuring six millimeters.  In an April 2003 private treatment record, the Veteran underwent excision of basal cell carcinoma on the left ala, and the examiner noted a post operative size of 1 centimeter by 1.2 centimeters.  Under Diagnostic Code 7800, a characteristic of disfigurement includes a scar measuring at least .6 centimeters at its widest part.  It is unclear as to whether the papule noted in October 1999 measured 6 millimeters in length or width or whether the papule resolved or was still present as of 2002.  However, the benefit of the doubt will be resolved in the Veteran's favor, and thus, it appears that he had two areas with a disfiguring characteristic.  Therefore, a disability rating of 30 percent is warranted from August 30, 2002, to February 4, 2005.

The Board has also considered whether an evaluation in excess of 30 percent for the Veteran's basal cell carcinoma was warranted during this time period.  However, the Veteran has not been shown to have met the criteria. There is simply no evidence demonstrating that he had four or five characteristics of disfigurement; or, visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes, ears, cheeks, lips).  See Diagnostic Code 7800 (effective August 30, 2002).

In addition, the Board has considered other diagnostic codes related to scars, but finds that they are not applicable to the Veteran's service-connected basal cell carcinoma.  The other criteria apply to scars that cover an area far greater than the Veteran's affected areas.  Moreover, there was no evidence that he had deep scars, superficial, unstable scars, or superficial, painful scars.  Similarly, there is no indication that the Veteran had limitation of function. See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2002).  Consequently, the assignment of a rating in excess of 30 percent, but no higher, for basal cell carcinoma is warranted under the applicable rating criteria for the time period from August 30, 2002, to February 4, 2005.


III.  From February 4, 2005

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher initial evaluation for basal cell carcinoma as of February 4, 2005.  Indeed, the Board finds that the criteria for the assignment of a 50 percent rating for the Veteran's service-connected skin cancer, but no higher, have been met during this time period.  

The February 2005 VA examiner noted a 2 centimeter scar on the nose, a 1 centimeter scar on the lower nose, and a 1 centimeter scar on the left cheek, and biopsied another lesion on the Veteran's left cheek.  Under Diagnostic Code 7800, a character of disfigurement includes a scar measuring at least .6 cm at its widest part.  It is unclear as to whether those measurements were stated in length or width.  However, resolving the benefit of the doubt in favor of the Veteran, he appears to have four disfiguring characteristics.  Therefore, a disability rating of 50 percent is warranted as of February 4, 2005.  

The Board has also considered whether an evaluation in excess of 50 percent for the Veteran's basal cell carcinoma was warranted during this time period.  However, the Veteran has not been shown to have met the criteria. There is simply no evidence indicating that he has six or more characteristics of disfigurement; or, visible or palpable tissue loss and either gross distortion or asymmetry of three features or paired sets of features (nose, chin, forehead, eyes, ears, cheeks, lips).  See Diagnostic Code 7800 (effective August 30, 2002).

In addition, the Board has considered other diagnostic codes related to scars, but finds that they are not applicable to the Veteran's service-connected basal cell carcinoma.  The other criteria apply to scars that cover an area far greater than the area of the Veteran's scar.  Moreover, there was no evidence that he had deep scars, superficial, unstable scars, or superficial, painful scars.  Similarly, there is no indication that the Veteran had limitation of function. See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2002).  Consequently, the assignment of a rating in excess of 50 percent, but no higher, for basal cell carcinoma is warranted under the applicable rating criteria as of February 4, 2005.


IV.  Conclusion

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's basal cell carcinoma is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected basal cell carcinoma under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).
















ORDER

Entitlement to an initial compensable disability evaluation for basal cell carcinoma for the time period prior to August 30, 2002, is denied. 

Subject to the laws and benefits governing the award of monetary benefits, an initial 30 percent for basal carcinoma is granted for the time period from August 30, 2002, to February 4, 2005 is allowed.

Subject to the laws and benefits governing the award of monetary benefits, an initial 50 percent evaluation for basal cell carcinoma is granted as of February 4, 2005.


____________________________________________
JESSICA J. WILLS 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


